Citation Nr: 1737069	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.  He also served with the Alabama Army National Guard from 1981 to 1995, with a verified period of active duty for training (ACDUTRA) from July 8, 1988 to July 23, 1988. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in his March 2011 VA Form 9.  In March 2013, he withdrew that request. 

In August 2016, the Board remanded this matter for additional development. 


FINDING OF FACT

A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include periods of ACDUTRA, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. 
38 U.S.C.A. §§ 101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.102, 3.303, 3.307, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, this presumption does not apply where the claim is based on a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military service includes (1) active duty (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a) (2016).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6 (c) (2016).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2016).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

The Veteran contends that his current left knee disability, to include arthritis, degenerative joint disease and ligament damage, is the result of an injury he sustained while on ACDUTRA in July 1988, when he fell from the back of a truck and injured his left knee.  He reports that he experienced progressive left knee pain since the injury, which is now constant.  He reports having received ongoing treatment from the VAMC in Birmingham since 2004, and contends that his treating physician has informed him of his opinion that his current disability is more than likely caused by his in-service injury.  The Veteran has disputed the opinion of the VA examiner who opined that the current disability is less likely than not related to his in-service injury, on the basis that the VA examiner is not he treating physician.  

Service treatment records (STRs) from the Veteran's period of active duty from August 1977 to August 1980 are negative for complaints, findings or diagnosis related to the left knee.

A Line of Duty (LOD) determination dated in July 1988 confirms the incurrence of a left knee injury and treatment for it. Specifically, STRs from July 1988 show treatment for a left knee injury assessed as a mild MCL strain, with x-ray studies negative for fracture.  Follow-up evaluation revealed good improvement within a week of the incident.  

A November 1993 Report of Medical History and November 1993Examination Report from the Veteran's period of National Guard duty are both negative for findings related to the Veteran's left knee.

VA treatment records show that the Veteran first reported complaints of bilateral knee pain in January 2007, at which time he was treated with physical therapy.  Thereafter, VAMC treatment records document ongoing treatment for knee pain reported in both knees, with left knee complaints predominating.  Treatment records relating to other conditions note a history of "(degenerative joint disease) DJD of [the] knees" in March 2007, and recurring references to arthritis and degenerative changes of the knees going forward.

In March 2008, the Veteran underwent a VA joints examination to evaluate his left knee disability.  He reported his injury as having occurred in May 1986, while in service, describing a fall from the back of a truck.  The Board notes that it was documented as having occurred in July 1988.  Nevertheless, he reported that symptoms of knee pain were intermittent at first, but had gotten progressively worse and more frequent.  The examiner found no evidence of inflammatory arthritis, but identified mild anterior/posterior instability of the left knee with painful movement and tenderness.  The meniscus was revealed to be abnormal, with pain associated with the medial meniscus on testing.  X-rays dating from January 2007 were reviewed, and revealed no acute fractures or dislocation, with preserved joint spaces.  A diagnosis of left knee anterior cruciate ligament tear was provided.  

A September 2010 Positron Emission Tomography with CT (PET) scan report identified likely degenerative changes in both knees, as well as other joints.  No specific diagnosis related to these degenerative changes was provided.   

A December 2010 VA joints examination report reflected a review of the medical evidence in the claims file, to include STRs related to the Veteran's July 1988 knee injury.  A diagnosis of left knee strain was noted, and the examiner provided an opinion stating that the Veteran's current disability is less likely than not related to his active duty injury, as there no evidence for a medial collateral instability.    

In February 2012, the Veteran was granted SSA benefits related to disabilities including hypertension, coronary artery disease, and cirrhosis, degenerative joint disease of both knees, chronic low back pain, hernia repair, abdominal aortic aneurysm repair, diabetes, and prostate cancer.  Medical evidence provided with the SSA file include a September 2010 medical disability report which noted the Veteran's report of the onset of bilateral knee pain in 1986, after falling off of a truck while in military service.  The report lists "arthritis of both knees" on the review of systems.
VA treatment records pertaining to the Veteran dating through September 2016 were obtained by the RO, and note degenerative changes to the knees.  These treatment records do not contain any medical opinion as to the etiology of the Veteran's left knee symptoms.  

Initially, the Board notes that the Veteran has asserted that his current left knee disability is a result of his 1988 in-service left knee injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the diagnosis of arthritis and etiology and onset of the Veteran's left knee disability and whether it is etiologically related to his active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that Veteran is competent to report knee pain symptoms, there is no indication that he is competent to etiologically link any such symptoms to service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating knee disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In addition, the Veteran has asserted that his treating physician has stated that his current left knee disability is directly related to his in-service injury.  The evidence of record contains all of the treatment records identified by the Veteran, and after a comprehensive review, the Board finds no medical evidence supporting the conclusion that the Veteran's left knee disability is etiologically related to service.  The Veteran has been informed of the evidence required to support his claim, and in a letter dated September 2016, was specifically requested to submit evidence of the reported medical nexus opinion linking his left knee disability to service.  In a response dated in September 2016, the Veteran confirmed that he had submitted all relevant information relating to his claim, and that he had no further information or evidence to support his claim for benefits.  

In this case, the Board finds that a preponderance of the evidence weighs against service connection for arthritis of the left knee on a presumptive basis.  The Veteran has not contended that he had arthritis of the left knee within one year of separation from active duty, and the record contains no evidence of arthritis or degenerative changes to the left knee within the required one-year period from separation.  Thus, service connection for arthritis of the left knee is not warranted under 38 C.F.R. §§ 3.307, 3.309 (2016).  Further, there is no evidence of a left knee symptoms, complaints or injury during active service in which to relate a current left knee disability thereto.  Significantly moreover, the Veteran asserts that his current left knee disorder is related to an injury in July 1988, during a period of ACDUTRA. Lastly, there is no competent evidence linking a current left knee disability to active service.    

As noted above, service connection for arthritis of the left knee may not be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 with regard to the Veteran's National Guard duty and LOD injury in July 1988, as this was during a period of active duty for training (ACDUTRA).  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, the Board turns to consideration of entitlement on a direct basis.

The Board finds that the preponderance of the evidence is against service connection for a left knee disability on a direct basis related to the Veteran's period of ACDUTRA.  As set forth above, the evidence of record supports a finding that the Veteran did indeed incur a mild left knee MCL injury while on ACDUTRA in July 1988.  However, the evidence does not support a finding that this injury resulted in a chronic disability, or that it is otherwise etiologically related to the Veteran's current left knee disability.  

Instead, the evidence, to include the Veteran's November 1993 report of medical history, wherein he denied any knee problem, and the November 1993 medical examination report, which was negative for complaints and findings of a left knee disability, supports the conclusion that the Veteran's mild left knee injury resolved itself and is not related to the Veteran's current disability.  The record indicates that the Veteran did not report or seek treatment for his claimed disability until January 2007, almost 20 years following the in-service injury of 1988, and over 27 years after his discharge from active service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Here, the Board acknowledges that the Veteran is competent to provide evidence about what he observes or experiences concerning his left knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board is not free to disregard the Veteran's lay statements and contentions relating to his symptoms, the Board is obliged to weigh those statements against the other relevant evidence of record.  See Layno v. Brown, 6 Vet. App. 465(1994).  The Veteran's statements as to left knee problems continuing after service are not found to be persuasive in light of his denial of symptoms upon examination in November 1993, and the significant period of time between the incident and his first reported request for treatment approximately 20 years later.  

Finally, the Board finds that there is no competent medical evidence of a causal relationship between the Veteran's current left knee disability and service.  Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's left knee disability and service weighs against the claim.  In this regard, the Board finds that the December 2010 VA examiner has provided probative medical opinion evidence, finding it less likely than not that the Veteran's left knee disability is related to the injury he sustained in July 1988.  Again, the Board notes that the Veteran did not identify any medical evidence to support his contention that he had been told by a physician that his disability was related to his July 1988 in-service injury.  As noted previously, the Veteran has not been shown to be qualified to offer a medical opinion as to the etiology of his current complaints.  See Jandreau, 492 F.3d 1372.  The Veteran's assertions of a causal connection between service and his current left knee disability are outweighed by the probative medical evidence of record.  

Accordingly, the Board finds that the claim for service connection for a left knee disorder must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


